DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 4, 18, and 25 are objected to because of the following informalities:  each of these claims contain the recitation “a set of comprising an odd number…”, which appears to contain a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10, 12, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Assanti, US 4,217,740.
Regarding claim 1, Assanti teaches a method of preparing a set of natural stone shapes for installation as a tiled surface (column 1 – Field of the Invention), comprising: 
determining a tessellation outline comprising three or more sides (Figure 1); 
dividing the tessellation outline into a plurality of internal two dimensional shapes (column 2 lines 20-22); and 
cutting one or more natural stone slabs into each of the plurality of shapes to form at least one set (column 2 lines 27-30).
Regarding claim 5, as shown in Figure 1, the tessellation outline is divided into a set comprising an even number of shapes.
Regarding claim 10, Assanti teaches a method of installing a tiled natural stone surface, comprising: 
cutting one or more natural stone slabs into each of a plurality of two dimensional shapes that form at least one set of shapes (Figure 1; column 2 lines 20-30), wherein each set of shapes, when combined, form a tessellation outline comprising three or more sides (Figure 1); and 
arranging the plurality of shapes (blocks 12) according to the tessellation outline to install the natural stone surface (Figure 1).
Regarding claim 12, as shown in Figure 1, at least one complete set of shapes is installed.
Regarding claim 22, Assanti teaches a tiled natural stone paving system (Abstract and column 1), comprising a plurality of two dimensional shapes cut from natural stone (column 2 lines 20-30) that form at least one set of shapes, wherein each set of shapes, when combined, form a tessellation outline comprising three or more sides (Figure 1), wherein the plurality of shapes are arranged according to the tessellation outline and the outline is tessellated to create the natural stone surface (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-15, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Assanti as applied to claim 10 above, alone.
Regarding claim 11, while Assanti fails to explicitly disclose the method step of transporting the cut shapes from an offsite location to an onsite location wherein the stone surface is to be installed, it is an obvious method step to transport the cut shapes from an offsite location to an onsite location where the stone surface is to be installed so that the not all of the cutting equipment needs to be transported to the onsite location also, and to save time onsite by only installing.
Regarding claim 13, while Assanti only shows one set and fails to explicitly disclose a plurality of sets of the shapes is installed by arranging a plurality of the tessellation outlines adjacent one another with a respective set of the shapes being arranged within each tessellation outline, this is an obvious method step if the project site is much bigger than just one set of shapes.
Regarding claim 14, while Assanti fails to explicitly discuss a boundary constraint or obstruction, the Examiner takes Official Notice that it is old and well-known determine a boundary constraint or obstruction for a planned installation and then cut a portion from at least one tile or paver to accommodate the boundary constraint or obstruction.  It would have been obvious to one of ordinary skill in the art to modify the method steps of the resulting combination to include the method steps of determining a boundary constraint or obstruction for a planned installation and then cutting a portion from at least one tile or paver to accommodate the boundary constraint or obstruction since it is known to do so to as continuous of a paved surface as possible; otherwise there would be un-tiled patches.
Regarding claim 15, the resulting combination makes obvious that a plurality of the internal shapes are cut to accommodate the boundary constraint or obstruction if the boundary constraint or obstruction is bigger/longer than a dimension of one of the internal shapes.
Regarding claims 18 and 19, the inclusion of both claims proves a lack in criticality of whether the tessellation outline is divided into a set comprising an odd or an even number of internal shapes.  The resulting combination includes the tessellated outline being divided into an even number of internal shapes (Assanti’s Figure 1).
Regarding claim 21, while Assanti fails to explicitly disclose that the plurality of shapes are cut to include gaps between the plurality of shapes when laid according to the tessellation outline, the Examiner takes Official Notice that it is old and well-known to cut stone tiles or pavers to include gaps between a plurality of tiles or pavers.  It would have been obvious to one of ordinary skill in the art to modify the method of the resulting combination to include gaps between the plurality of shapes when laid according to the tessellation outline for tolerances in cutting.

Claims 1-5, 7-19, 21-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Assanti, US 4,217,740 in view of Brun, US 2008/0095577 A1.
Regarding claim 1, Assanti teaches a method of preparing a set of natural stone shapes for installation as a tiled surface comprising cutting one or more stone slabs (Abstract) to form blocks for forming floors (column 1 – Field of the Invention).
Brun teaches a modular surface element that can be in the form of a tile or paver and discloses that the modular surface element is “created by defining its modular perimeter according to a set of design rules” ([0033]), that the segments of the outline can match with a second modular surface element ([0037]), and that the tessellation outline comprising three or more sides (Figure 14), and dividing the tessellation outline into a plurality of internal two dimensional shapes (Figure 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Assanti’s method to have the method steps of determining a tessellation outline comprising three or more sides and dividing the tessellation outline into a plurality of internal two dimensional shapes in view of Brun’s disclosure if it was desired to have another surface pattern and for Brun’s disclosure that dividing the modular surface element creates smaller components that can be more easily manipulated ([0049]).
Regarding claim 2, the resulting combination includes a first pair of the three or more sides forming a first concave vertex, and a second pair of the three or more sides forming a second convex vertex to define the tessellation outline as an irregular concave polygon.
Regarding claim 3, the resulting combination includes the first concave vertex and the first convex vertex are counterparts to each other such that in one set the first convex vertex aligns substantially with the first concave vertex in another set when the sets are laid adjacent one another.
Regarding claims 4 and 5, the inclusion of both claims proves a lack in criticality of whether the tessellation outline is divided into a set comprising an odd or an even number of internal shapes.  The resulting combination includes the tessellated outline being divided into an even number of internal shapes (Brun’s [0049]).
Regarding claim 7, while the resulting combination fails to explicitly discuss a boundary constraint or obstruction, the Examiner takes Official Notice that it is old and well-known determine a boundary constraint or obstruction for a planned installation and then cut a portion from at least one tile or paver to accommodate the boundary constraint or obstruction.  It would have been obvious to one of ordinary skill in the art to modify the method steps of the resulting combination to include the method steps of determining a boundary constraint or obstruction for a planned installation and then cutting a portion from at least one tile or paver to accommodate the boundary constraint or obstruction since it is known to do so to as continuous of a paved surface as possible; otherwise there would be un-tiled patches.
Regarding claim 8, the resulting combination makes obvious that a plurality of the internal shapes are cut to accommodate the boundary constraint or obstruction if the boundary constraint or obstruction is bigger/longer than a dimension of one of the internal shapes.
Regarding claim 9, the Examiner takes Official Notice that it is old and well-known to cut stone tiles or pavers to include gaps between a plurality of tiles or pavers.  It would have been obvious to one of ordinary skill in the art to modify the method of the resulting combination to include gaps between the plurality of shapes when laid according to the tessellation outline for tolerances in cutting. 
Regarding claim 10, Assanti teaches a method of installing a tiled natural stone surface comprising cutting one or more natural stone slabs to form blocks for forming floors (Abstract and column 1 Field of the Invention).
Brun teaches a modular surface element that can be in the form of a tile or paver and discloses a plurality of two dimensional shapes that form at least one set of shapes, wherein each set of shapes, when combined, form a tessellation outline comprising three or more sides (Figure 14) and arranging the plurality of shapes according to the tessellation outline to install the surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Assanti’s method to include Brun’s method of combining a set of shapes to form a tessellation outline as an alternate a tiled surface.
Regarding claim 11, while the resulting combination fails to disclose the method step of transporting the cut shapes from an offsite location to an onsite location wherein the stone surface is to be installed, it is an obvious method step to transport the cut shapes from an offsite location to an onsite location where the stone surface is to be installed so that the not all of the cutting equipment needs to be transported to the onsite location also, and to save time onsite by only installing.
Regarding claim 12, the resulting combination includes at least one complete set of shapes is installed.
Regarding claim 13, the resulting combination makes obvious the limitation of the claim; this is an obvious method step if the project site is much bigger than just one set of shapes.
Regarding claim 14, while the resulting combination fails to explicitly discuss a boundary constraint or obstruction, the Examiner takes Official Notice that it is old and well-known determine a boundary constraint or obstruction for a planned installation and then cut a portion from at least one tile or paver to accommodate the boundary constraint or obstruction.  It would have been obvious to one of ordinary skill in the art to modify the method steps of the resulting combination to include the method steps of determining a boundary constraint or obstruction for a planned installation and then cutting a portion from at least one tile or paver to accommodate the boundary constraint or obstruction since it is known to do so to as continuous of a paved surface as possible; otherwise there would be un-tiled patches.
Regarding claim 15, the resulting combination makes obvious that a plurality of the internal shapes are cut to accommodate the boundary constraint or obstruction if the boundary constraint or obstruction is bigger/longer than a dimension of one of the internal shapes.
Regarding claim 16, the resulting combination includes a first pair of the three or more sides forming a first concave vertex, and a second pair of the three or more sides forming a second convex vertex to define the tessellation outline as an irregular concave polygon.
Regarding claim 17, the resulting combination includes the first concave vertex and the first convex vertex are counterparts to each other such that in one set the first convex vertex aligns substantially with the first concave vertex in another set when the sets are laid adjacent one another.
Regarding claims 18 and 19, the inclusion of both claims proves a lack in criticality of whether the tessellation outline is divided into a set comprising an odd or an even number of internal shapes.  The resulting combination includes the tessellated outline being divided into an even number of internal shapes (Assanti’s Figure 1).
Regarding claim 21, the Examiner takes Official Notice that it is old and well-known to cut stone tiles or pavers to include gaps between a plurality of tiles or pavers.  It would have been obvious to one of ordinary skill in the art to modify the method of the resulting combination to include gaps between the plurality of shapes when laid according to the tessellation outline for tolerances in cutting.
Regarding claim 22, Assanti teaches a tiled natural stone paving system (Abstract and column 1 – Field of the Invention).
Brun teaches a plurality of two dimensional shapes that form at least one set of shapes, wherein each set of shapes, when combined, form a tessellation outline comprising three or more sides, wherein the plurality of shapes are arranged according to the tessellation outline and the outline is tessellated to create a surface (Figure 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Assanti’s method to include Brun’s method of combining a set of shapes to form a tessellation outline as an alternate a tiled surface.  The resulting combination yields plurality of shapes being cut from natural stone and the plurality of shapes creating a natural stone surface.
Regarding claim 23, the resulting combination includes a first pair of the three or more sides forms a first concave vertex, and a second pair of the three or more sides forms a second convex vertex to define the tessellation outline as an irregular concave polygon (Brun’s Figure 14).
Regarding claim 24, the resulting combination includes the first concave vertex and the first convex vertex are counterparts to each other such that in one set the first convex vertex aligns substantially with the first concave vertex in another set when the sets are laid adjacent one another.
Regarding claims 25 and 26, the inclusion of both claims proves a lack in criticality of whether the tessellation outline is divided into a set comprising an odd or an even number of internal shapes.  The resulting combination includes the tessellated outline being divided into an even number of internal shapes (Brun’s [0049]).
Regarding claim 28, the Examiner takes Official Notice that it is old and well-known to cut stone tiles or pavers to include gaps between a plurality of tiles or pavers.  It would have been obvious to one of ordinary skill in the art to modify the method of the resulting combination to include gaps between the plurality of shapes when laid according to the tessellation outline for tolerances in cutting.
Claims 6, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Assanti in view of Brun as applied to claims 1, 10, and 22 above, further in view of Dallaire et al., US D645,573.
Regarding claims 6, 20, and 27, while the resulting combination fails to disclose that each of the plurality of internal two dimensional shapes is formed as an irregular convex polygon comprising all convex vertices, Dallaire teaches a paver with a tessellated outline and shows a plurality of internal two dimensional shapes each formed as an irregular convex polygon comprising all convex vertices (Figures 1 and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tessellated outline and internal plurality of shapes to be irregular convex polygons comprising all convex vertices in view of Dallaire’s disclosure based on design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  Riccobene, US 2007/0077387 and Bouchard et al., US 2010/0307092 are cited for the teaching of pavers having a tessellated outline.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671